United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrison, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1456
Issued: November 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 23, 2020 appellant filed a timely appeal from a January 29, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $15,666.00, for which she was without fault,
because she concurrently received FECA wage-loss compensation and Social Security
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 29, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Administration (SSA) age-related retirement benefits for the period March 20, 2018 through
April 27, 2019 without an appropriate offset; (2) whether OWCP properly denied waiver of
recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $300.00 from appellant’s continuing compensation each month.
FACTUAL HISTORY
This case has previously been before the Board on a different issue.3 The facts and
circumstances as set forth in the Board’s prior decision are incorporated herein by reference. The
relevant facts are as follows.
On February 25, 2011 appellant, then a 59-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that she injured her right hand and upper arm on October 14,
2010 when she fell while in the performance of duty. Her retirement system coverage was listed
as Federal Employees Retirement System (FERS). OWCP accepted the claim for aggravation of
preexisting right shoulder osteoarthritis and arthropathy, aggravation right shoulder impingement
syndrome; right carpal tunnel syndrome; and right middle and ring finger flexor tenosynovitis. It
paid appellant wage-loss compensation on the supplemental rolls as of March 14, 2011 and on the
periodic rolls as of June 5, 2011.
On April 23, 2019 OWCP forwarded to SSA a FERS/SSA dual benefits calculation form.
On April 27, 2019 SSA completed the FERS/SSA dual benefits calculation form. It
indicated appellant’s SSA benefit rates with a FERS offset and without a FERS offset from
March through December 2018. Beginning March 2018, the SSA rate with FERS was $1,725.70
and without FERS was $561.40. Beginning December 2018, the SSA rate with FERS was
$1,774.00 and without FERS was $577.10.
On May 14, 2019 OWCP prepared a FERS offset calculation worksheet wherein it noted
the calculation of appellant’s SSA offset overpayment from March 20, 2018 through
April 27, 2019. The total overpayment was determined to be $15,666.00. OWCP found that
appellant received an overpayment in the amount of $9,826.18 for the period March 20 through
November 30, 2018, and $5,839.82 for the period December 1, 2018 through April 27, 2019.
In a May 16, 2019 letter, OWCP advised appellant that she had been receiving SSA agerelated retirement benefits since March 20, 2018 and that the SSA confirmed that a portion of her
benefits were attributed to her federal service and required an offset of her FECA compensation
benefits. It indicated that, starting April 28, 2019, $1,104.83 would be offset from her FECA
payments and that her new net compensation payment would be $394.93 . OWCP also informed
appellant that an overpayment of compensation for the period March 20, 2018 through April 27,
2019 had resulted.
On June 21, 2019 OWCP issued a preliminary overpayment determination finding that an
overpayment of compensation in the amount of $15,666.00 had been created. It explained that the
overpayment occurred because appellant’s SSA age-related retirement benefits that she received
3

Order Remanding Case, Docket No. 19-1114 (issued April 30, 2020).

2

from March 20, 2018 through April 27, 2019 were partially based on credits earned while working
for the Federal Government and that this portion of her SSA benefit constituted a prohibited dual
benefit. OWCP found her at fault in the creation of this overpayment. It also forwarded an
overpayment action request form and an overpayment recovery questionnaire (Form OWCP-20)
and requested that appellant provide supporting financial documentation, including income tax
returns, bank account statements, bills and cancelled checks, pay slips, and any other records to
support her reported income and expenses. OWCP afforded her 30 days to respond.
On July 19, 2019 appellant requested a prerecoupment hearing before a representative of
OWCP’s Branch of Hearings and Review. She indicated that she disagreed with the amount of
the overpayment. Appellant also maintained that the overpayment occurred through no fault of
her own and requested waiver of the recovery of the overpayment.
On a partially-completed Form OWCP-20 dated July 18, 2019, appellant listed her total
monthly income as $4,581.59 and her total monthly expenses as $4,796.06. She indicated that she
had a checking account balance of $69,344.00, a Thrift Savings Plan (TSP) account valued at
approximately $110,000.00, and that she owned two properties, in addition to her home, which
were valued at approximately $8,000.00 and $30,000.00.
A prerecoupment hearing was held telephonically on November 14, 2019. During the
hearing, appellant described her household finances. At the conclusion of the hearing, OWCP’s
hearing representative provided appellant with instructions as to how the Form OWCP-20 should
be completed. Additionally, she advised appellant throughout the hearing that she needed to
provide a breakdown of her expenses along with supportive evidence of all income, expenses, and
assets listed on the form. The record remained open for 30 days to afford appellant the opportunity
to submit additional evidence.
Appellant submitted over 300 pages of financial records.
By decision dated January 29, 2020, OWCP’s hearing representative finalized the June 21,
2019 preliminary overpayment determination. She found that the evidence of record was sufficient
to establish that an overpayment of compensation in the amount of $15,666.00 had be en created
for the period March 20, 2018 through April 27, 2019 because appellant concurrently received
SSA age-related retirement benefits and FECA wage-loss compensation without an appropriate
offset. The hearing representative modified the fault determination , however, finding that
appellant was without fault in the creation of the overpayment. Taking into account the record,
the Form OWCP-20 and the information received post hearing, the hearing representative found
that appellant’s total monthly income was $3,244.86 and appellant’s monthly expenses were
$2,626.63. She noted that many of the receipts/statements submitted appeared to pertain to
one-time past expenses. The hearing representative also noted that appellant has significant assets
including approximately $69,000.00 in her checking account, $120,000.00 in a TSP account, as
well as additional assets which include two properties aside from her primary residence with values
of $8,000.00 and $30,000.00 and six vehicles, four of which would be considered assets. She
denied waiver of the overpayment and set recovery of the overpayment at $300.00 from appellant’s
FECA compensation each month.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 4 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 5
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 6 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit. 7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$15,666.00, for which she was without fault, because she concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits for the period March 20, 2018 through
April 27, 2019 without an appropriate offset. 8
The evidence of record indicates that, while appellant was receiving compensation for
wage-loss compensation benefits under FECA, she was also receiving SSA age-related retirement
attributable to her federal service during the relevant period. A claimant cannot receive both
compensation for wage-loss compensation benefits under FECA and SSA age-related retirement
benefits attributable to federal service for the same period. 9 The information provided by SSA
established that appellant received SSA age-related retirement benefits that were attributable to
federal service during the period March 20, 2018 through April 27, 2019. Consequently, the fact
of overpayment has been established.
To determine the amount of the overpayment, the portion of SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. SSA provided its rate with FERS and without FERS for specific periods March
through December 2018. OWCP provided its calculations of the amount that should have been
4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); see P.B., Docket No. 20-0862 (issued November 25, 2020); see S.M., Docket No. 17-1802
(issued August 20, 2018); L.J., 59 ECAB 264 (2007).
7

FECA Bulletin No. 97-09 (February 3, 1997); see also S.M., Docket No. 20-0152 (issued August 10, 2020).

8

R.C., Docket No. 19-0845 (issued February 3, 2020); A.F., Docket No. 19-0054 (issued June 12, 2019).

9

See N.B., Docket No. 20-0727 (issued January 26, 2021); D.M., Docket No. 19-1369 (issued June 30, 2020).

4

offset during the relevant period of March 20, 2018 through April 27, 2019 based on information
provided by SSA and determined that appellant received an overpayment in the amount of
$15,666.00.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period March 20, 2018 through April 27, 2019 and finds that an overpayment of compensation in
the amount of $15,666.00 was created.10
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. 11
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience. 12
Section 10.436 of OWCP’s implementing regulations provides that recovery of an
overpayment would defeat the purpose of FECA if such recovery would cause hardship because
the beneficiary from whom OWCP seeks recovery needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living expenses
and, also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP
from data provided by the Bureau of Labor Statistics. 13 An individual’s liquid assets include, but
are not limited to, cash on hand, the value of stocks, bonds, savings accounts, mutual funds, and
certificates of deposits. Nonliquid assets include, but are not limited to, the fair market value of
an owner’s equity in property such as a camper, boat, second home, furnishings/supplies,
vehicle(s) above the two allowed per immediate family, retirement account balances (such as TSP
or 401(k)), jewelry, and artwork. 14
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such payments would be
10

See N.B., id.; L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued
June 21, 2018).
11

5 U.S.C. § 8129(a)-(b).

12

Id.; L.S., 59 ECAB 350 (2008).

13

20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2020). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
14

Id. at Chapter 6.400.4b(3)(a), (b).

5

made, gives up a valuable right or changes his or her position for the worse. 15 OWCP’s procedures
provide that, to establish that a valuable right has been relinquished, an individual must
demonstrate that the right was in fact valuable, that he or she was unable to get the right back, and
that his or her action was based primarily or solely on reliance on the payment(s) or on the notice
of payment. 16
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. 17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the over payment
would defeat the purpose of FECA or be against equity and good conscience. 18
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because her assets exceed the allowable resource base. The Board notes that the case
record reflects that she has over $120,000.00 in assets in her TSP account and over $69,000.00 in
her checking account, amounts which exceeds the allowable resource base of $10, 300.00 for an
individual, such as she, who has a spouse within the meaning of FECA. 19 Appellant also has two
properties, aside from her primary residence, one worth $8,000.00 and another worth $30,000.00.
She also has six vehicles, four of which would be considered assets. 20 As appellant’s current assets
exceed the allowable resource base, appellant has not established that recovery of the overpayment
would defeat the purpose of FECA. 21 Because she has not met the second prong of the two-prong
test of whether recovery of the overpayment would defeat the purpose of FECA, it is unnecessary

15

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

16

Id. at § 10.437(b)(1); supra note 14.

17

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

18

R.L, Docket No. 20-0186 (issued September 14, 2020).

19

The hearing representative found, and the case record supports, that appellant has monthly income of $3,244.86
and monthly expenses of $2,626.63. The hearing representative explained in detail why some expenses were excluded
as they were either unexplained, unsupported by current information, unclear whether it was a one-time payment or
recurring payment, or not considered ordinary and necessary.
20

See supra note 18.

21

See id.

6

for OWCP to consider the first prong of the test, i.e., whether she needs substantially all of her
current income to meet current ordinary and necessary living expenses.22
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown, for the reasons noted above, that she would
experience severe financial hardship in attempting to repay the debt or that she relinquished a
valuable right or changed her position for the worse in reliance on the payment which created the
overpayment. 23
Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that OWCP properly
denied waiver of recovery of the $15,666.00 overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or his or her attention is called to the same.
If no refund is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship. 24
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$300.00 from appellant’s compensation payments each month.
The record supports that, in requiring recovery of the overpayment by deducting $300.00
from appellant’s compensation payments each month, OWCP took into consideration the financial
information submitted by her as well as the factors set forth in section 10.441 and found that this
method of recovery would minimize any resulting hardship on her. Therefore, the Board finds
that it properly required recovery of the overpayment by deducting $300.00 from her compensation
payments each month.
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $15,666.00, for which she was not at fault, as she concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation benefits for the
period March 20, 2018 through April 27, 2019, without an appropriate offset. The Board also

22

See T.D., Docket No. 20-0972 (issued January 28, 2021).

23

See T.D., id.; L.D., Docket No. 18-1317 (issued April 17, 2019); William J. Murphy, 41 ECAB 569, 57172 (1989).
24

Supra note 20 at § 10.441(a); see C.M., Docket No. 19-1451 (issued March 4, 2020).

7

finds that OWCP properly denied waiver of recovery of the overpayment and properly required
recovery of the overpayment by deducting $300.00 from her compensation payments each month.
ORDER
IT IS HEREBY ORDERED THAT the January 29, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

